Citation Nr: 0522887	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine.


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 


FINDINGS OF FACT

1. In a May 2000 rating decision, the RO determined that new 
and material evidence had not been presented to reopen the 
claim of service connection for post-traumatic stress 
disorder; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the May 2000 rating decision. 

2. Evidence added since the May 2000 rating decision does not 
relate to a previously unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for post-traumatic stress disorder. 


CONCLUSIONS OF LAW

1. The May 2000 rating decision, the denying the application 
to reopen the claim of service connection for post-traumatic 
stress disorder, became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104 (2004).

2. The addition evidence since the May 2000 rating decision 
is not new and material. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letter, dated in August 2002.  The notice included the 
type of evidence needed to substantiate the application to 
reopen the claim of service connection, namely, new and 
material evidence.  The veteran was informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  He was given 30 days to respond.  In the 
statement of the case, dated in February 2003, the RO cited 
38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.  

As the § 3.159 notice came after the initial adjudication of 
the claim in November 2002, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did, and to address the issue 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

As for content of the VCAA notice, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice), and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

For these reasons, the veteran has not been prejudiced by the 
timing of the § 3.159 notice and no further development is 
needed to ensure VCAA compliance.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no 


indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 

Procedural and Factual Background 

In the May 2000 rating decision, the RO denied the veteran's 
application to reopen the claim of service connection for 
post-traumatic stress disorder (PTSD) on grounds that the 
additional evidence was not new and material because there 
was no medical evidence diagnosing PTSD.  After the veteran 
was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the May 
2000 rating decision, and by operation of the law, the rating  
decision became final.

The evidence of record at the time of the May 2000 rating 
decision included the service medical records, VA medical 
records, Social Security Administration records, and lay 
statements, which are summarized below.

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
history, or finding of a psychiatric disorder to include 
PTSD.  The service personnel records show that the veteran 
served in Vietnam from November 1968 to November 1969 as an 
armorer in a maintenance company.  The records do not show 
that he engaged in combat. 

After service, VA records disclose that in October and 
November 1996 the veteran was hospitalized for evaluation for 
an alcohol treatment program.  During the hospitalization, he 
was referred to the psychology service for a diagnostic 
assessment.  After testing, the examiner reported that the 
veteran did not meet the diagnostic criteria of PTSD.  The 
discharge diagnoses were depressive disorder, rule out PTSD, 
and alcohol dependence. 



On further diagnostic assessment by VA in November 1996, the 
veteran attributed his psychological distress to his 
experience in Vietnam.  Psychological testing was consistent 
with depression and anxiety.  The diagnoses were alcohol 
dependence and major depression.  It was noted that the 
veteran did not meet the full criteria of for PTSD, however, 
the veteran was referred to the PTSD staff to assess whether 
he met the criteria to participate in the PTSD program. 

VA records disclose that the veteran participated in the PTSD 
program from 1996 to 1999.  

In 1997, the Social Security Administration granted the 
veteran disability benefits, beginning October 1996, due to 
major depression, coronary artery disease, including 
myocardial infarction and quadruple coronary bypass, chronic 
back and hip pain, and a history of alcoholism in remission. 

In September 1998, the veteran's wife submitted a statement 
indicating that the veteran suffered emotionally after 
returning from Vietnam.

In a September 1998 statement, the veteran indicated that 
while in Vietnam he often felt fear.  He stated that another 
serviceman's leg was severely injured when his truck hit a 
mine.  The veteran stated that he himself had to travel the 
same road as the injured soldier did, and this caused him 
fear and gave him nightmares.  He stated that he drank to 
numb his senses and would drink himself to sleep.  He 
indicated that his anxiety and fear continued well after he 
returned from Vietnam.

In March 2000, the veteran submitted a list of eight 
stressors he experienced while in Vietnam.  

In March 2000, the veteran's wife submitted a statement dated 
February 1997 that indicates that the veteran was depressed 
and had PTSD.



Application to Reopen

In July 2002, the veteran applied to reopen the claim of 
service connection for PTSD. 

A summary of the additional evidence follows.

VA records from August 2001 to August 2002 show that the 
veteran attended mental health therapy sessions and PTSD 
group interpersonal skills sessions.

In September 2002, the veteran submitted a copy of the 1997 
decision of the Social Security Administration, a copy his 
wife's statement, dated February 1997, copies of his and 
wife's statements, dated in September 1998, a copy of the 
March 2000 stressor statement, and additional stressor 
statements, dated in September 2002, May 2003, and August 
2003. 

In March 2004, the veteran submitted a statement from his 
daughter and a statement signed by his wife and daughters, 
describing the veteran's emotional problems and mental 
illness.  He also submitted statements of two friends, who 
stated that the veteran suffered from depression.  

At the March 2004 hearing, the veteran testified that his 
primary job while serving in Vietnam was to work on weapons 
and repair and clean them, and work in the supply room.  He 
then described one event in which he was in a convoy and a 
truck in front of him hit a land mine and a soldier was 
severely wounded.  He also described being fired at by 
snipers. 

Analysis

The May 2000 rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  If new and material 
evidence is presented, then the claim may be reopened.  38 
U.S.C.A. § 5108. 

The new and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In this case, new and material evidence would be evidence 
that relates to the unestablished fact necessary to 
substantiate the claim, that is, evidence of a diagnosis of 
PTSD, the absence of which was the basis for the prior denial 
of the claim by the RO in May 2000. 

The copy of the 1997 decision of the Social Security 
Administration, the copy of the wife's statement, dated 
February 1997, copies of the veteran's and wife's statements, 
dated in September 1998, and a copy of the March 2000 
stressor statement is not new evidence as the evidence has 
been previously submitted and considered by the RO prior to 
the current application to reopen the claim. 

VA records from August 2001 to August 2002, the additional 
stressor statements, the statements of family and friends, 
and the veteran's testimony are new, but not material because 
the evidence does not relate to the unestablished fact 
necessary to substantiate the claim, that is, a diagnosis of 
PTSD, the lack of a diagnosis of PTSD was the basis for the 
previous denial of the claim.  

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence of a diagnosis of PTSD 
would be new and material evidence.  While lay statements are 
helpful, a layperson is not competent to offer a medical 
opinion and consequently the lay statements and the veteran's 
testimony to the extent that the statements associate the 
veteran's current psychiatric problems to the veteran's 
Vietnam experiences do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Therefore, the 
Board must reject the statements and testimony as new and 
material evidence because the statements do not relate to the 
unestablished fact necessary to substantiate the claim, that 
is, a diagnosis of PTSD. 

For these reasons, the additional evidence is not new and 
material.


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
post-traumatic stress disorder is denied.




____________________________________________
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


